[MIDDLEBURG FINANCIAL CORPORATION LETTERHEAD] September 24, 2010 Mr. Mark Webb Legal Branch Chief Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Middleburg Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 17, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 17, 2010 File No. 0-24159 Dear Mr. Webb: Middleburg Financial Corporation (the “Company”) has received via fax your letter dated August 6, 2010 containing comments on the Company’s above-referenced Annual Report on Form 10-K for the year ended December 31, 2009 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. This correspondence includes the Company’s responses to the comments included in the above referenced letter.For convenience, we have preceded each of the Company’s responses with the Commission staff’s comment. Form 10-K for Fiscal year Ended December 31, 2009 Item 6.Selected Financial Data, page 29 1. We note your presentation of tangible book value on page 29 and tangible equity to tangible assets on your website.These financial measures appear to be non-GAAP as defined by Regulation G and Item 10(e) of Regulation S-K as they are not required by GAAP, Commission Rules, or banking regulatory requirements.In future filings, please clearly label these financial measures as non-GAAP, explain how you derive these tangible line items, and disclose why you believe these ratios are useful to investors. In future filings, the Company will indicate by footnote reference that the tangible book value disclosure included in the Selected Financial Data table is not considered GAAP in the United States and will disclose how the disclosure is calculated.A sample of the proposed footnote reference to be used in future disclosures is presented below: Footnote (3) to Selected Financial Data table in Item 6. Tangible book value is not a measurement under accounting principles generally accepted in the United States.It is computed by subtracting identified intangible assets and goodwill from total Middleburg Financial Corporation shareholders’ equity and then dividing the result by the number of shares of common stock issued and outstanding at the end of the accounting period. Additionally, in future filings, we will provide explanatory information explaining why we believe the disclosed ratios are useful to investors.We will conform our website disclosure for tangible equity to tangible book value to our quarterly and annual filings. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Non-Performing Assets, page 44 2. We note from the disclosure on page 45 that you had troubled debt restructurings (TDRs) totaling $2.1 million as of December 31, 2009.Please tell us and revise your future filings beginning with your next Form 10-Q to disclose the following: a. Your policy regarding how many payments the borrower needs to make on the restructured loans before you return the loan to accrual status: b. The amount of TDRs that are considered impaired, the amount charged-duringthe period, and any valuation allowances at period end related to the TDRs; and c. To the extent you have several different types of programs offered to your customers (e.g.,i.e. reduction in interest rates, payment extensions, forgiveness of principal, forbearance or other actions), include tabular disclosure of the amount of gross loans included in each of your loan modification programs, detailed by loan category and performing versus nonperforming status; d. Provide an enhanced narrative discussion addressing success with the different types of concessions offered; and e. Quantify the metrics used to evaluate success under the modification programs.For example, disclose the average re-default rates and balance reduction trends for each major program and discuss how you consider these success metrics in your determination of the allowance for loan losses. The following information is supplied in response to your comments regarding troubled debt restructurings: a. Our policy requires six timely consecutive monthly payments before a restructured loan that has been placed on non-accrual can be returned to accrual status. b. The entire balance of TDRs as of December 31, 2009 was considered impaired, $2.1 million.No loans identified as TDRs as of December 31, 2009 were charged off during 2009 or since that date and the amount of the valuation allowance related to TDRs as of December 31, 2009 was $674,784. c, d, e: The Company does not utilize formal modification programs or packages when loans are considered for restructuring.Each loan’s restructuring is based on the borrower’s circumstances and may include modifications to more than one of the terms and conditions of the loan.Therefore we believe that it is impractical to categorize them by the type of concession made. 2 The Company considered the $2.1 million in TDRs disclosed in our Form 10-K as of December 31, 2009 to be immaterial in relation to total loans and total assets.However, we will include the information presented above in future filings beginning with our next Form 10-Q. 3. In addition, we note that commercial real estate loans have increased from $229.17 million at December 31, 2008 to $241.17 million at December 31, 2009.Further, we note that commercial real estate loans were $258.62 million at March 31, 2010.Please tell us and revise future filings to disclose whether you have performed any commercial real estate (CRE) or other type of loan workouts whereby an existing loan was restructured into multiple new loans (i.e., A Note/B Note structure).To the extent that you have performed these types of workouts, please provide us with the following information and revise your future filings to disclose the following: a. Quantify the amount of loans that have been restructured using this type of workout strategy in each period presented. b. Discuss the benefits of this workout strategy, including the impact on interest income and credit classification. c. Discuss the general terms of the new loans and how the A note and B note differ; particularly whether the A note is underwritten in accordance with your customary underwriting standards and at current market rates. d. Clarify whether the B note is immediately charged-off upon restructuring. e. Describe your nonaccrual policies at the time of modification and subsequent to the modification.Specifically disclose whether you consider the total amount contractually due in your nonaccrual evaluation and how you consider the borrower’s payment performance prior to the modification. f. Confirm that the A note is classified as a troubled debt restructuring and explain your policy for removing such loans from troubled debt restructuring classification. The Company has not performed any commercial real estate or other type of loan workouts whereby the existing loan was structured into multiple new loans (note bifurcations).We will revise future filings to disclose whether or not such workouts were performed and, if so, provide the information requested in a. through f. above. 4. We note that you include a ratio for the allowance for loan losses to total nonperforming assets just below your nonperforming loans table.We note that the denominator in this ratio includes foreclosed property, but not loans 90 days past due (which is one component of non-performing loans as defined in Industry Guide 3).Please tell us and revise future filings to disclose how management considers and evaluates this ratio on both a static and an ongoing basis.In addition, please confirm that your accounting policy for foreclosed property as noted in Note 1 does not include any allowance for loan loss amounts subsequent to the reclassification event which writes the loan down to fair value when moved into foreclosed property.Please also consider including other ratios which include all non performing loan categories as defined in Guide 3 or alternatively, other ratios which management uses on a regular basis to track and evaluate the level of certain nonperforming loans and the related allowance for loan losses. 3 Management utilizes the allowance for loan losses (“ALLL”) to total nonperforming assets ratio included in this item to evaluate the relative level of nonperforming assets recorded on the Company’s balance sheet.For the years prior to 2008 in the referenced table, the Company did not have foreclosed property balances and loans 90 days past due were not a significant amount.Accordingly, the ratio produced an adequate representation of the relationship of the ALLL to total non performing loans substantially in accordance with the guidance presented in Industry Guide 3 for those prior periods.The ratio has continued to be presented in this manner for years 2008 and 2009 to ensure consistent presentation. Additionally, we confirm that our accounting policy for foreclosed property does not provide for or allow any allowance for loan loss amounts subsequent to the reclassification event which writes the loan down to fair value when moved into foreclosed property. In future filings, we will conform our reporting for nonperforming loans to the definitions included in Industry Guide 3 to include non-accrual loans, restructured loans, and loans 90 days past due and still accruing.We will continue to present the level of foreclosed property as a non-performing asset but will show it separately from nonperforming loans.An example of the format for the proposed table prepared using Industry Guide 3 classifications and including foreclosed property is presented below: Nonperforming Assets December 31, (In thousands) Non-performing loans: Nonaccrual loans $ $ $ $
